Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 2/5/2019.  

Specification
Previous specification objections withdrawn.

Drawings
Previous drawing objections withdrawn.

Claim Objections
Previous claim objections withdrawn.

Claim Rejections - 35 USC § 112
Previous 112 rejections withdrawn.






Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimura (US 8184442 B2, hereinafter Fujimura)
1. Fujimura teaches an electronic device comprising:
a slot (space between two instances of 50, see figs 2, 15);
a backboard (30a, fig 15) that is disposed on a depth side (side towards the back of fig 15) of the slot and is electrically connected to a printed circuit board (60a, fig 2) inserted in the slot;
a casing (an instance of 20, fig 15) having the slot formed therein, the casing being configured to accommodate therein at least a part of the backboard (at least the connectors 31a); and

be attached to the backboard integrally (col 11 lines 24-27) and be attachable to and removable from the casing (fig 15), wherein when attached to the casing, the cover member together with the casing forms an external appearance of the electronic device (fig 15),
wherein the cover member (top instance of 20, fig 15) is formed with an expansion slot (slot for instances of 60a, 60b, 60c, col 11 lines 32-37) in which an expansion printed circuit board (any of 60a, 60b, 60c) is inserted, the expansion printed circuit board being different from the printed circuit board inserted in the slot of the casing (since it is another instance of a pcb).
However one might argue that the cover member of Fujimura is not attached to the backboard integrally
It has been held that integration of parts is obvious (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine elements the cover and the backboard of Fujimura into a single piece. The ordinary artisan would have been motivated to modify Fujimura in the above manner for the purpose of having sturdier construction.

2. Fujimura teaches the electronic device according to claim 1, wherein the backboard includes: 
a first connector (one instance of 31a) configured to be electrically connected to the printed circuit board; and 
a second connector (another instance of 31a) configured to be electrically connected to the expansion printed circuit board, 
the second connector is disposed in a part of the backboard that is not accommodated in the casing (since the second connector corresponds to the expansion PCB and the cover), and 


4. Fujimura teaches the electronic device according to claim 2, wherein Fujimura further teaches that the expansion slot is configured to guide the expansion printed circuit board to the second connector (fig 3).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimura in view of JPH07221475A (hereinafter JP, of record from IDS filed 8/9/2021)
3. Fujimura teaches the electronic device according to claim 2, however Fujimura fails to specifically teach that:
the backboard comprises a plurality of backboards having different numbers of the second connectors, and the backboards are selectively mounted to the casing.
JP teaches that the backboard (5) comprises a plurality of backboards (multiple instances of 5, see fig 9) having different numbers of the second connectors (depending upon whether 7 is connected or not), and the backboards are selectively mounted to the casing (since they are removable).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by JP into the device of Fujimura. The ordinary artisan would have been motivated to modify Fujimura in the above manner for the purpose of customizing the size, functions and capacities of the electronic device (see Fujimura col 11 lines 42-45)


Claims 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over JPH07221475A (hereinafter JP, of record from IDS filed 8/9/2021) in view of Sato (US 20170112024 A1, hereinafter Sato)

7. JP teaches an electronic device comprising:
a casing (4, fig 6) having a slot (space within fig 6) formed therein; 
a backboard (5, figs 3, 5, 6) that is disposed on a depth side (side towards the back of fig 6) of the slot and is electrically connected to a printed circuit board (12, fig 1) inserted in the slot;
an expansion backboard (7, fig 1);
an expansion printed circuit board (rightmost instance of 12 which connects to the rightmost instance of 11, fig 2) different from the printed circuit board inserted in the slot, the expansion printed circuit board being electrically connected to the expansion backboard (since all circuitry connected to the backboard is electrically connected to each other);
a connector (17, 18, fig 3) attached to the expansion backboard (7) is electrically connected to the backboard through the connector (see figs 1-3); and
an expansion cover member (9, fig 5) attached to the expansion backboard, wherein the expansion cover member covers the surface side of the casing (fig 1 shows that element 9 of fig 5 covers the surface side of the casing 4), the expansion backboard (figs 3, 5 show that element 9 covers element 7), and the expansion printed circuit board (figs 2, 5, 1 show that element 9 covers the rightmost instance of pcb 12 that corresponds to the rightmost instance of 11 when viewing from the right).
However JP fails to specifically teach that a connector (17, 18, fig 3) is attached to a surface side of the casing
Sato teaches a connector (14, fig 9a) is attached to a surface side of the casing
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Sato into the device of JP. The ordinary artisan would have been motivated to modify JP in the above manner for the purpose of having a sturdy construction


	
9. JP and Sato teaches the electronic device according to claim 7, wherein JP further teaches that the expansion backboard or the expansion cover member that is attached to the expansion backboard is provided with another connector (7 includes instances of 17 and 18, see fig 2).

	

Response to Arguments

Applicant's arguments filed 10/27/2021 have been fully considered but they are not found persuasive. Applicant’s arguments in response to claim 1 are made moot by the new rejections over Fujimura as shown above.

Applicant’s arguments in response to claim 7 are made moot by the new rejections over JP in view of Sato as shown above.

Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841